Citation Nr: 0630628	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for Hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge of the Board in April 2005, but failed to 
report for the hearing.  


FINDING OF FACT

The veteran has additional disability from Hepatitis C as the 
result of negligence on the part of VA in providing medical 
care.


CONCLUSION OF LAW

The veteran has a qualifying additional disability from 
Hepatitis C warranting compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Merits

Compensation will be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service connected.  38 U.S.C.A. 
§ 1151(a) (West 2002).

A qualifying additional disability is one that is not the 
result of the veteran's willful misconduct; that was caused 
by medical care provided by a VA employee or in a VA 
facility; and which was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in providing 
care, or an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151(a)(1) (West 2002).

In a June 2003 letter J. Feinstein, M.D., an Assistant 
Professor at the UCLA School of Medicine, made reference to 
treatment records covering the period from 1994 to 1996.  He 
noted that at that point the abnormalities in liver function 
tests were consistent with viral liver disease.  He stated 
that the standard of care at that time was to refer the 
veteran for workup by a gastroenterologist.  He found that 
VA's failure to do so was negligent and beneath the standard 
of care.  

Dr. Feinstein noted that the veteran at that time should have 
undergone evaluation for hepatic serology studies for 
Hepatitis B and C to evaluate him for chronic liver disease.  

He also noted that the veteran did not undergo any diagnostic 
tests for Hepatitis C until September 1998.  Dr. Feinstein 
concluded that the delay in testing was negligent and beneath 
the standard of care.  He further stated that despite the 
positive testing and laboratory abnormalities and 
abnormalities on CT scan and ultrasound, the veteran was not 
informed of his diagnosis of Hepatitis C until March 2001.  
He observed that the abnormality in liver size documented by 
the November 1998 CT scan was probably the result of 
Hepatitis C.  He noted that this abnormality should have been 
investigated with a possible liver biopsy at that time or 
earlier.  

Dr. Feinstein observed that the veteran did have a liver 
biopsy in April 2001, approximately five years after the 
notation in the chart of abnormal liver function tests and 
that the biopsy revealed marked periportal and lobular 
inflammation Grade 3 to 4 with moderate increased portal 
fibrosis stage 3 to 4, suggestive of early cirrhosis.  He 
indicated that since the cirrhosis was still in an early 
stage, and since the viral load decreased with treatment, 
there was evidence that earlier treatment could have 
ameliorated the course of the veteran's liver disease.  

Dr. Feinstein stated that earlier treatment was mandated by 
the standard of care and that it could have offered the 
veteran benefits in the area of morbidity and mortality.  He 
observed that the delay of notification and failure to start 
treatment was negligent and beneath the standard of care.  

Dr. Feinstein has provided the only competent opinion as to 
whether improper VA care caused a qualifying disability 
related Hepatitis C.  That opinion supports the veteran's 
claim.  As the preponderance of the evidence is to the effect 
that the veteran has additional qualifying disability from 
Hepatitis C, compensation under 38 U.S.C.A. § 1151 is 
warranted, and the appeal is granted.


ORDER

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for Hepatitis C is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


